DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta et al. (U.S. PGPub 2015/0369209, cited in IDS).
Claim 1: Datta et al. discloses a transportation system for transportation of a wind turbine blade (16) having a longitudinal axis (e.g. left-right direction in Fig. 2) and comprising a root end (left end in Fig. 2), a root region (generally the left portion comprising the aforementioned root end), an airfoil region (remaining blade portion extending from the root end) with a tip (right end), a pressure side, a suction side and a chord line extending between a leading edge and a trailing edge (a wind turbine blade would be understood as having these features), the root end comprising bolt attachments distributed along a bolt circle having a bolt circle diameter (evident in Fig. 4), the root end comprising a first root end part on a first side of a vertical diameter of the bolt circle and below a horizontal diameter of the bolt circle, the root end comprising a second root end part on a second side of the vertical diameter of the bolt circle and below the horizontal diameter of the bolt circle (these are understood to be referring to hypothetical portions of lower quadrants on the root circle, such as depicted by 60 and 62 in Fig. 3 of the instant application - the bolt circle of Datta would have these root end parts as claimed), the first root end part and the second root end part being separated, the transportation system comprising: a first root clamping plate (320) extending in a first plate plane (i.e. a plane parallel to the face of 320) and comprising: a first plurality of bolt holes (324) arranged along a first circular arc (paragraph 31) from a first primary bolt hole (e.g. upper-left hole of left plate 320 in Figs. 3-4) to a first secondary bolt hole (e.g. lower-right hole, Id.), the first circular arc having a diameter being the same as the bolt circle diameter (paragraph 31 and Fig. 4), the first plurality of bolt holes being configured for attachment of the first root clamping plate to the first root end part of the root end (Id.), a first resting face (e.g. any portion of the lower edge/surface of plate 320, or the surfaces of slots 322) configured to engage with a first receiver of a main root frame after the attachment of the first root clamping plate lo the first root end part of the root end (noting that the main root frame is not positively recited, and thus as claimed the resting face must only be capable of engaging with a broadly recited, hypothetical “receiver” of a “main root frame”, and that the timing of such attachment does not further limit the resting face), a second root clamping plate (320 on the right side) extending in a second plate plane (face of 320) and comprising: a second plurality of bolt holes arranged along a second circular arc from a second primary bolt hole to a second secondary bolt hole, the second circular arc having a diameter being the same as the bolt circle diameter, the second plurality of bolt holes being configured for attachment of the second root clamping plate to the second root end part of the root end, and a second resting face configured to engage with a second receiver of the main root frame after the attachment of the second root damping plate to the second root end part of the root end (all features of the second plate 320 being similar to the first plate 320), the transportation system being configured for a first transportation type, and the transportation system being configured for a second transportation type (e.g. road or rail transport - implied in paragraph 32).
Regarding the above, the examiner further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the preamble limitations regarding the structure of the wind turbine blade are interpreted as reciting the intended use of the invention. Any structure capable of meeting the intended use would read on the claim.
Claim 2: The first circular arc extends less than 45 degrees from the first primary bolt hole to the first secondary bolt hole and wherein the second circular arc extends less than 45 degrees from the second primary bolt hole to the second secondary bolt hole (it is clear from Fig. 4 that the bolt holes 324 of the plates extend in a circular arc substantially less than 45 degrees from the primary and secondary bolt holes).
Claim 3: The first root end part and the second root end part (understood in this case as referring to the portions of the root end bolt circle covered by the plate bolt circles) are separated by at least 10 degrees (the first root end part and the second root end part, i.e. the locations of the plates, are substantially more than 10 degrees apparat in Fig. 4, e.g. roughly 30-40 degrees).
Claim 4: While not explicitly described, it is strongly implied that each of the first plurality of bolt holes extends through the first root clamping plate perpendicularly to the first plate plane, and wherein each of the second plurality of bolt holes extends through the second root clamping plate perpendicularly to the second plate plane (bolt holes will typically be bored perpendicular to the plates they are bored into, and there is no reason to believe that they are substantially non-perpendicular from the disclosure).
Claim 5: The first root clamping plate has a first primary distance from the first primary bolt hole (e.g. upper-left hole 324 of left plate 320) to the first resting face and a first secondary distance from the first secondary bolt hole (e.g. lower-right hole 324 of left plate 320) to the first resting face, the first primary distance being longer than the first secondary distance (this would be true depending on the interpretation of the resting face, e.g. if the resting face were the lowermost edge surface of the plate, or the surfaces of lower slot 322), and wherein the second root clamping plate has a second primary distance from the second primary bolt hole to the second resting face and a second secondary distance from the second secondary bolt hole to the second resting face, the second primary distance being longer than the second secondary distance (similar to the first plate).
Claim 6: The first root clamping plate comprises a first connector receiver (several additional holes 328 are present on the plates 320) configured for connection of a first clamp connector (the holes could hypothetically receive a clamp connector, noting such a clamp connector is not positively recited) and the second root clamping plate comprises a second connector receiver configured for connection of a second clamp connector (similar to the first plate), the first clamp connector and the second clamp connector being configured to be mounted on a truck for dolly transport of the wind turbine blade (the clamping connector being non-positively recited, this does not necessarily limit the claim).
Claim 8: The first root clamping plate comprises a first lock hole (several additional holes 328 are present on the plates 320) configured for securing the first root clamping plate to the first receiver of the main root frame (the holes would be capable of being used for securing the first root clamping plate to the first receiver, again noting the receiver is not positively recited), and the second root clamping plate comprises a second lock hole configured for securing the second root clamping plate to the second receiver of the main root frame (similar to the first plate).
Claim 9: The examiner notes that Applicant’s amendments to claim 9 to currently recite --wherein the main root frame comprises-- differs from the previous version “comprising the main root frame comprising…” in that the main root frame is no longer positively introduced in claim 9 as interpreted in the previous Office Action. Thus, the further limitations of the main root frame recited in claim 9 are relegated to a non-positive extension of the non-positively recited main root frame of claim 1. The reciting of the first receiver, second receiver, and a main connector do not necessarily further limit the structure of the resting surfaces of the root clamping plates as they do not necessarily limit the engagement interface between the resting surfaces and the main root frame.
Nevertheless, as noted in the previous Office Action, Datta may be broadly interpreted such that the main root frame comprises the first receiver for receiving the first resting face of the first root clamping plate (e.g. a fastener for engaging with the slots 322 - paragraph 31), the second receiver for receiving the second resting face of the second root clamping plate (same as the first), and a main connector (300) connecting the first receiver and the second receiver.
Claims 10 and 11: Claims 10 and 11 recite further structural details of the non-positively recited main root frame, and do not necessarily further limit the structure of the resting surfaces of the root clamping plates as they do not necessarily limit the engagement interface between the resting surfaces and the main root frame. Thus, the resting faces as cited for Datta would be “configured to” engage with such a main root frame and its dependent structures if such a main root frame were present, though Datta need not disclose such a main root frame to read on the claimed invention.
Claim 12: Datta further discloses a tip clamping element (500) comprising an upper clamping part (520) and a lower clamping part (530), the lower clamping part and the upper clamping part being releasably connected (paragraph 33) to enclose a blade clamp part (understood from the disclosure as the portion of the blade being clamped) of the airfoil region of the wind turbine blade.
Claim 13: The lower clamping part comprises a lower insert receiver (generally the frame immediately supporting the cushion portion of 530) configured to receive a lower insert (e.g. cushion portion of 530 being held by the aforementioned frame) being formed to accommodate a lower contour of the blade clamp part, and/or wherein the upper clamping part comprises an upper insert receiver configured to receive an upper insert being formed to accommodate an upper contour of the blade clamp part (similar to the first).
Claim 16: Datta et al. discloses a transportation system for transportation of a wind turbine blade (16) having a longitudinal axis (e.g. left-right direction in Fig. 2) and comprising a root end (left end in Fig. 2), a root region (generally the left portion comprising the aforementioned root end), an airfoil region (remaining blade portion extending from the root end) with a tip (right end), a pressure side, a suction side and a chord line extending between a leading edge and a trailing edge (a wind turbine blade would be understood as having these features), the root end comprising bolt attachments distributed along a bolt circle having a bolt circle diameter (evident in Fig. 4), the root end comprising a first root end part on a first side of a vertical diameter of the bolt circle and below a horizontal diameter of the bolt circle, the root end comprising a second root end part on a second side of the vertical diameter of the bolt circle and below the horizontal diameter of the bolt circle (these are understood to be referring to hypothetical portions of lower quadrants on the root circle, such as depicted by 60 and 62 in Fig. 3 of the instant application - the bolt circle of Datta would have these root end parts as claimed), the first root end part and the second root end part being separated, the transportation system comprising: a first root clamping plate (320) extending in a first plate plane (i.e. a plane parallel to the face of 320) and comprising: a first plurality of bolt holes (324) arranged along a first circular arc (paragraph 31) from a first primary bolt hole (e.g. upper-left hole of left plate 320 in Figs. 3-4) to a first secondary bolt hole (e.g. lower-right hole, Id.), the first circular arc having a diameter being the same as the bolt circle diameter (paragraph 31 and Fig. 4), the first plurality of bolt holes being configured for attachment of the first root clamping plate to the first root end part of the root end (Id.), a first resting face (e.g. any portion of the lower edge/surface of plate 320, or the surfaces of slots 322) configured to engage with a first receiver of a main root frame (noting that the main root frame is not positively recited, and thus as claimed the resting face must only be capable of engaging with a broadly recited, hypothetical “receiver” of a “main root frame”); and a second root clamping plate (320 on the right side) extending in a second plate plane (face of 320) and comprising: a second plurality of bolt holes arranged along a second circular arc from a second primary bolt hole to a second secondary bolt hole, the second circular arc having a diameter being the same as the bolt circle diameter, the second plurality of bolt holes being configured for attachment of the second root clamping plate to the second root end part of the root end, and a second resting face configured to engage with a second receiver of the main root frame after the attachment of the second root damping plate to the second root end part of the root end (all features of the second plate 320 being similar to the first plate 320), the transportation system being configured for a first transportation type, and the transportation system being configured for a second transportation type (e.g. road or rail transport - implied in paragraph 32).
Regarding the above, the examiner further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the preamble limitations regarding the structure of the wind turbine blade are interpreted as reciting the intended use of the invention. Any structure capable of meeting the intended use would read on the claim.
The examiner notes that the remaining limitations (substantially identical to claims 9-11) further limit the structure of the main root frame as follows:
wherein the main root frame comprises the first receiver for receiving the first resting face of the first root clamping plate, the second receiver for receiving the second resting face of the second root clamping plate, and a main connector connecting the first receiver and the second receiver,
wherein the first receiver comprises a first bottom surface and a first wall surface, the first wall surface limiting movement perpendicular to a first plate plane of the received first root clamping plate, and wherein the second receiver comprises a second bottom surface and a second wall surface, the second wall surface limiting movement perpendicular to a second plate plane of the received second root damping plate, and
wherein the first wall surface allows a first limited tilting of the received first root damping plate about an axis in the first plate plane, and wherein the second wall surface allows a second limited tilting of the received second root clamping plate about an axis in the second plate plane, the first and second limited tiltings each being between 1 degree and 5 degrees
However, as noted with regard to claims 9-11 above, the main root frame is not a positively recited. Thus, the further limitations do not necessarily further limit the structure of the resting surfaces of the root clamping plates as they do not necessarily limit the engagement interface between the resting surfaces and the main root frame. Thus, the resting faces as cited for Datta would be “configured to” engage with such a main root frame and its dependent structures if such a main root frame were present, though Datta need not disclose such a main root frame to read on the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (U.S. PGPub 2013/0104376, equivalent to WO2012003831 cited in IDS).
Claim 1: Pederson discloses a transportation system for transportation of a wind turbine blade (intended use - the system is for transporting tower sections and interfaces with similar bolt circle geometry) having a longitudinal axis and comprising a root end, a root region, an airfoil region with a tip, a pressure side, a suction side and a chord line extending between a leading edge and a trailing edge, the root end comprising bolt attachments distributed along a bolt circle having a bolt circle diameter, the root end comprising a first root end part on a first side of a vertical diameter of the bolt circle and below a horizontal diameter of the bolt circle, the root end comprising a second root end part on a second side of the vertical diameter of the bolt circle and below the horizontal diameter of the bolt circle, the first root end part and the second root end part being separated (the above defined geometry of a wind turbine blade is inconsequential to the structure of the system beyond that which affects the interface between the system and the bolt circle), the transportation system comprising: a first root clamping plate (16) extending in a first plate plane (pane of the plate face) and comprising: a first plurality of bolt holes (52) arranged along a first circular arc (paragraph 26) from a first primary bolt hole (e.g. uppermost hole of the arc) to a first secondary bolt hole (e.g. lowermost hole), the first circular arc having a diameter being the same as the bolt circle diameter (paragraph 26), the first plurality of bolt holes being configured for attachment of the first root clamping plate to the first root end part of the root end (Id.), a first resting face (outer edge of the smaller portion behind shoulder 48) configured to engage with a first receiver (hole 38) of a main root frame (12) after the attachment of the first root clamping plate lo the first root end part of the root end (as shown, the clamping plates engage (are maintained within) hole 38 after their attachment to the root of the blade); and  a second root clamping plate extending in a second plate plane and comprising: a second plurality of bolt holes arranged along a second circular arc from a second primary bolt hole to a second secondary bolt hole, the second circular arc having a diameter being the same as the bolt circle diameter, the second plurality of bolt holes being configured for attachment of the second root clamping plate to the second root end part of the root end, a second resting face configured to engage with a second receiver of the main root frame after the attachment of the second root damping plate to the second root end part of the root end (a second plate, all features being similar to the first plate), the transportation system being configured for a first transportation type, and the transportation system being configured for a second transportation type (e.g. truck, railcar, or vessel - abstract).
Regarding the above, the examiner further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the preamble limitations regarding the structure of the wind turbine blade are interpreted as reciting the intended use of the invention. Any structure capable of meeting the intended use would read on the claim. In this case, because the bolt circle of the tower section and a bolt circle of a turbine blade are substantially the same, then the Pederson system would be capable of similarly interfacing with a turbine blade bolt circle.
Claim 2: It is clear that the first circular arc extends less than 45 degrees from the first primary bolt hole to the first secondary bolt hole and wherein the second circular arc extends less than 45 degrees from the second primary bolt hole to the second secondary bolt hole (each arc of each plate is substantially less than 45 degrees - Fig. 7).
Claim 3: The first root end part and the second root end part are separated by at least 10 degrees (the root end parts - i.e. the portions of the bolt circle covered by the plates - are clearly separated by more than 10 degrees, and appear to be closer to 20-25 degrees as shown in Fig. 7).
Claim 4: While not explicitly described, it is strongly implied that each of the first plurality of bolt holes extends through the first root clamping plate perpendicularly to the first plate plane, and wherein each of the second plurality of bolt holes extends through the second root clamping plate perpendicularly to the second plate plane (bolt holes will typically be bored perpendicular to the plates they are bored into, and there is no reason to believe that they are substantially non-perpendicular from the disclosure).
Claim 5: The first root clamping plate has a first primary distance from the first primary bolt hole (e.g. uppermost hole of the arc) to the first resting face (e.g. lower edge of portion that gets inserted into hole 38) and a first secondary distance from the first secondary bolt hole (e.g. lowermost hole) to the first resting face, the first primary distance being longer than the first secondary distance (as evident from figures based on the above interpretation), and wherein the second root clamping plate has a second primary distance from the second primary bolt hole to the second resting face and a second secondary distance from the second secondary bolt hole to the second resting face, the second primary distance being longer than the second secondary distance (similar to the first plate).
Claim 6: The first root clamping plate comprises a first connector receiver configured for connection of a first clamp connector and the second root clamping plate comprises a second connector receiver configured for connection of a second clamp connector (both plates have multiple holes, any extra of which may be considered connector receivers), the first clamp connector and the second clamp connector being configured to be mounted on a truck for dolly transport of the wind turbine blade (the clamping connector being non-positively recited, this does not necessarily limit the claim).
Claim 8: The first root clamping plate comprises a first lock hole configured for securing the first root clamping plate to the first receiver of the main root frame, and the second root clamping plate comprises a second lock hole configured for securing the second root clamping plate to the second receiver of the main root frame (both plates have multiple holes, any extra of which may be considered lock holes. The holes would be capable of being used for securing the first root clamping plate to the first receiver, again noting the receiver is not positively recited).
Claim 9: The main root frame (12) comprises the first receiver (hole 38) for receiving the first resting face of the first root clamping plate, the second receiver (another hole 38) for receiving the second resting face of the second root clamping plate, and a main connector (the body of 12 between holes 38) connecting the first receiver and the second receiver.
Claim 10: The first receiver comprises a first bottom surface (e.g. a lower horizontal surface of recess 40) and a first wall surface (adjacent vertical surface of shoulder 42), the first wall surface limiting movement perpendicular to the first plate plane of the received first root clamping plate (paragraph 25), and wherein the second receiver comprises a second bottom surface and a second wall surface, the second wall surface limiting movement perpendicular to the second plate plane of the received second root clamping plate (same as the first).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al.
While Datta does not explicitly describe the plates 320 as being “rigid” structures, the examiner takes Official Notice that structural parts for supports for large and/or heavy loads (such as a wind turbine blade) will typically be made from sturdy pieces of metal such as steel. It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plates 320 as “rigid” structures in order to have been able to have sturdily supported the weight of a turbine blade.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. in view of Fletcher (U.S. PGPub 2018/0223811)
Claim 14: Datta further discloses a tip frame (510 - Fig. 5) having a base tip element (lower horizontal frame member in Fig. 5), a first vertical tip element and a second vertical tip element (vertical/upright members of frame 510), the first vertical tip element and second vertical tip element extending vertically from the base tip element (evident in Fig. 5). The first vertical tip element and the second vertical tip element do not have a plurality of attachment positions as claimed.
However, Fletcher teaches a similar transportation system comprising a tip frame (Fig. 10) having a plurality of attachment positions (104) including a first attachment position (e.g. lower hole 104) and a second attachment position (e.g. upper hole 104), the plurality of attachment positions being configured for attachment of a similar tip clamping element, the first attachment position being at a first height and the second attachment position being at a second height, the second height being above the first height. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided attachment positions as claimed in the tip frame of Datta in order to have provided for adjustability of the tip frame.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. in view of Applicant’s Admitted Prior Art (AAPA) and Pederson.
Claim 15: Datta et al. discloses a method for transportation of a wind turbine blade (16), the method comprising: providing the transportation system according to claim 1 (as discussed above); attaching the first root clamping plate (320) to the first root end part of the root end (paragraph 31 and Fig. 4); attaching a second root clamping plate (320) to the second root end part of the root end (Id.); engaging the first root clamping plate and the second root clamping plate with a first transportation type (e.g. a trailer for road transportation - paragraph 30); and transporting the wind turbine blade by the first transportation type (implied by road transport as cited above).
Datta further implies the transportation system is usable with other forms of transportation, such as rails (paragraph 32), but does not explicitly disclose disengaging the first root clamping plate and the second root clamping plate from the first transportation type; and engaging the first root clamping plate and the second root clamping plate with the second transportation type. However, Applicant admits (instant specification - page 1, lines 10-14) that typically, the blades are transported by truck, train or ship and again by truck to the site of the wind power plant. Additionally, reloading between the different types of transportation is needed. Because the system of Datta is suitable for at least two types of transportation and because it is typical to switch to a second type of transportation, then it would have been obvious to one of ordinary skill to have disengaged the first root clamping plate and the second root clamping plate from the first transportation type; and engaging the first root clamping plate and the second root clamping plate with the second transportation type, for the purpose of transporting a turbine blade to a location requiring multiple types of transportation.
Datta does not disclose the particular order in which the root clamping plates are attached to the root end part with respect to when the root clamping plates are engaged to the first transportation type, i.e. “following the step of attaching the first root clamping plate to the first root end part of the root end and following the step of attaching the second root clamping plate to the second root end part of the root end, engaging the first root clamping plate and the second root damping plate with the first transportation type”. However, Pederson teaches a similar method of attaching a wind turbine component to a similar fixture wherein root clamping plates (16) are attached to the root end of the component prior to engaging the plates with transportation (e.g. the plates may be installed in a factory and remain attached throughout transport - paragraph 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the steps in this order since it reduces the number of times the fixtures need to be secured to tower sections (Id.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson.
While Pederson does not explicitly describe the plates 16 as being “rigid” structures, the examiner takes Official Notice that structural parts for supports for large and/or heavy loads (such as a wind turbine blade) will typically be made from sturdy pieces of metal such as steel. It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plates 16 as “rigid” structures in order to have been able to have sturdily supported the weight of a turbine blade.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
As a preliminary matter, the objections to the specification and drawings are withdrawn in light of Applicant’s amendments thereto.
The examiner has corrected the reference number for Pederson (2013/0104376) to no longer erroneously cite the Datta document number in the rejection under Pederson.
Each of Applicant’s arguments are cited or summarized below in italics and followed by the examiner’s response.
(Pages 16-17) Although the Examiner is not stating this explicitly, it appears that the Examiner is considering the presently claimed features which follow "configured for" and "configured to" in claim 1 to purely functional features and is giving them no patentable weight. It is respectfully noted that these claimed features are not mere functional language and are intended to be interpreted in the same manner as positively recited features.
The examiner submits that Applicant’s intent for the features “to be interpreted in the same manner as positively recited features" is not adequately reflected in the claimed invention. The fact remains that as claimed, the claims do not positively require the "main root frame", nor any of its dependent structures (e.g. claims 9-11). The resting faces of the root clamping plates are only "configured to" (i.e. structurally capable to) engage with the non-positively recited main root frame and its constituent parts. Thus, the structure of the root clamping plates is limited only in terms of their capability of engaging with a non-positively recited structure, whose further limitations do not necessarily influence the engagement as claimed, and thus do not necessarily limit the structure of the root clamping plates. In other words, none of the structural limitations of the main root frame in claim 1 or its dependents structurally influence the engagement of the broadly claimed "resting faces" therewith.
(Page 17) In the presently claimed subject matter, it is clear from both the originally-filed specification and the originally-filed drawings, as well as the remainder of the claim language, that the first and second resting faces being configured to engage with the first and second receivers of the main root frame after the attachment of the first and second root clamping plates to the first and second root end parts is not mere functional language, but is inherent to both the ultimate function of the claimed subject matter and, more to the point, that the presently claimed subject matter would be ill-suited for attachment in any other type of system or arrangement. In other words, it is clear that engagement of the first and second resting faces with the first and second receivers of the main root frame, respectively, requires these particular structures to perform the engagement. It is also clear that these structures perfom1 no other function than this engagement. Further, it is clear that usage of these structures would clearly be contraindicated for any other function.
The examiner has not treated the resting faces as intended use or functional language. The examiner has given patentable weight to the claimed resting faces as an arbitrary lower edge or surface of the plates 320. However, the function that these faces are configured to perform is broad in that it is defined based on a non-positively recited feature (main root frame) whose claimed structures (including claims 9-11) do not necessarily influence the structure of the faces via their engagement with the faces.
(Pages 17-18) In addition to the above, the resting faces are specifically configured such that they may be attached to the root of the blade following production thereof, followed by engagement with the main root frame while being prepared for transportation. Further, the resting faces are specifically configured such that they may be attached to the root prior to engagement with the main root frame, allowing them to provide support for the root of the blade prior to engagement with the main root frame. The resting faces are specifically configured for this function and, by their nature, could not serve any other function.
It is unclear to the examiner how any of this influences the structure of the claimed resting faces or precludes the interpretation of the resting faces as lower surfaces/edges of the plates 320 of Datta.
(Page 18) In contrast to the presently claimed subject matter, the mounting plates of Datta et al. are used to secure the main root frame to the root instead of being connected to the root independently from the main root frame. Thus, in view of the above, it is respectfully noted that Datta et al. does not disclose: " ... a first resting face configured to engage with a first receiver of a main root frame after the attachment of the first root clamping plate to the first root end part of the root end ... a second resting face configured to engage with a second receiver of the main root frame after the attachment of the second root clamping plate to the second root end part of the root end ... ", as is dearly provided by independent claim 1.
The order in which the resting faces are configured to engage with a non-positively recited feature does not influence the structure of the resting faces. The examiner notes that while the structure 300 of Datta might be interpreted as the main root frame, the main root frame and its constituent parts as claimed are not positively recited and therefore the plates of Datta may be configured to engage with any such hypothetical main root frame (i.e. some structure as claimed other than 300).
(Pages 18-20) [regarding the rejection of claim 5 over Datta] However, in using this assignment of bolt holes, the Examiner's primary and secondary bolt holes do not lie on a circular arc" as required by claim 1. Thus, if the Examiner wishes to meet the distance requirements of claim 5, then the circular arc requirements of claim 1 are not met. Correspondingly, if the Examiner wishes to consider only circularly arranged bolt holes of Datta et al. to meet the requirements of claim 1, then the distance requirements of claim 5 are not met. Thus, it is clear that Datta et al. does not teach both the circular arc requirements of independent claim 1 and the distance requirements of dependent claim 5.
All holes 324 lie in a common circular arc as cited in the rejection. Thus, any arbitrary number of these holes will also lie in a circular arc. Furthermore, for example, the upper right hole (H1) of holes 324 (right plate) are higher (D1) and thus at a greater distance from a lower edge/surface ("resting surface") of the plate 320 than the lower-left hole (H2) of holes 324. Thus, the Datta plate reads on claim 5. See the annotated selection from Fig. 4 of Datta below.

    PNG
    media_image1.png
    213
    270
    media_image1.png
    Greyscale


(Page 21) Further, with respect to claim 5, the Examiner refers to paragraph [0026] of Pedersen with regard to a circular arrangement of bolt holes. However, it is clear from Fig. 7 of Pedersen that even if bolt holes 52 are arranged in a circular arc, the distance requirements of claim 5 are not met, since the primary and secondary bolt holes would be equidistant from either the face corresponding to the presently claimed resting face (i.e., on the bottom of plate 16) or the Examiner's asserted resting face 48 (see Fig. 3 of Pedersen, for example).
Paragraph 26 of Pederson clearly states that the holes 52 are "arranged along a radius of curvature corresponding to that of one of the flanges 22" and are thus arranged circularly. Regarding claim 5, the examiner specified that the resting face could be treated as the lower edge of the portion (i.e. the shoulder behind edge 48 as noted in claim 1) that gets inserted into hole 38. Similarly as to Datta as discussed above, the upper holes 52 of the arc are farther from a lower edge of the plates 16 than the lower holes 52 of the arc. A similar diagram as shown above for Datta could be made for the similarly arranged plates of Pederson.
Applicant’s remaining arguments with regards to Pederson essentially rely on those addressed above.
Applicant’s remaining arguments with regards to the dependent claims essentially rely on those addressed above.
The amendment to claim 15 has been addressed in the new ground of rejection additionally citing Pederson as presented above. 
Regarding the previously indicated allowable subject matter of claim 11, as noted in the rejection of claim 9 above, Applicant’s amendment to claim 9 has altered the interpretation of claim 9-11 such that the main root plate and its components are no longer positively introduced, and so claims 9-11 merely recite further detail of the non-positively recited main root plate.
New claim 16 is rejected as being a combination of previously presented claim 1 and amended claims 9-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726